S. Samuel Di Falco, S.
Upon the proof adduced on the hearing the court holds that each of the petitioners has established the validity of the personal claims in the amounts respectively asserted and they are accordingly allowed.
*626The will in its direction for a bequest to testator’s “ children me surviving” makes adequate provision for his posthumous child within the meaning of section 26 of the Decedent Estate Law. Furthermore, in accordance with the terms of a separation agreement entered into between deceased and his wife, he procured a policy of life insurance on his own life in which the same infant was named his beneficiary, an act constituting “settlement” as that term is employed in section 26 of the Decedent Estate Law. (Matter of Faber, 305 N. Y. 200.)
Submit decree on notice construing the will in accordance with the foregoing and directing payment of the personal claims.